DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1 and 3-10 in the reply filed on 06/21/2022 is acknowledged.
Claims 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention there being no allowable generic or linking claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 6 are rejected under 35 U.S.C. 102(1) as being anticipated by Goetzel et al. (U.S. Pat. No. 2,456,779).
Regarding claim 1, Goetzel et al. teaches articles made from composites of powdered iron, including electrolytic iron. (col. 1, lines 23-30 and col. 2, lines 18-20).
Goetzel et al. does not specifically teach that the composites are “capable of being submerged in water in a container during cooking and releasing bioavailable iron into the water”. However, the recitation in the claims that the implement is “capable of being submerged into water in a container during cooking” is merely an intended use. Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim.
Since the shaped bodies made with the iron powders would be capable of being submerged in water and they contain electrolytic iron which would be capable of being leached out during cooking, the composites of Goetzel et al. are capable of performing the claimed intended use and meet all of the structural limitations of claim 1.
Regarding claim 6, the articles of Goetzel et al. would be reusable.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Roxby (Why an iron fish can make you stronger, BBC News, 17 May 2015, cited in the IDS filed on 03/12/2019) in view of Swain et al. (Eletrolytic iron or ferrous sulfate increase body iron in women with moderate to low iron stores Food Reviews International. Vol. 24, 2008, Abstract).
Regarding claims 1, 6 and 8, Roxby teaches placing a lump of iron shaped like a fish into a cooking pot which releases iron for reducing iron deficiency/anemia in parts of the world. (pages 2-3). Roxby further teaches including lemon juice (i.e. an acid) into the pot for helping absorb the iron. (page 4). Page 5 shows the iron fish being used in a cooking pot and the article suggests using it every day (i.e. the fish is reusable). (page 4).
Roxby does not teach that the iron in the implement, designed to release iron into the cooking pot, comprises electrolytic iron powder.
Swain et al. teaches that electrolytic iron is an effective additive for iron supplementation and food fortification throughout the word due to its high bioavailabilty, affected by the overall shape, size, density and surface area of the particles. (page 620, Introduction).
It would have been obvious to one of ordinary skill in the art to use electrolytic iron as the iron material in the iron shaped fish discussed in Roxby.
One of ordinary skill in the art would have found it obvious to use electrolytic iron due to the fact that it is highly bioavailable which would be beneficial from the standpoint of solving the problem iron deficiency by improving the absorption of iron.

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Roxby (Why an iron fish can make you stronger, BBC News, 17 May 2015, cited in the IDS filed on 03/12/2019) in view of Swain et al. (Eletrolytic iron or ferrous sulfate increase body iron in women with moderate to low iron stores Food Reviews International. Vol. 24, 2008, Abstract), further in view of Inazawa et al. (US App. Pub. No. 2005/0217425)
Roxby and Swain et al. are relied upon as described in the rejection of claim 1, above.
Roxby et al. does not specifically teach the size of the electrolytic iron particles.
Inazawa et al. teaches a method of making find metallic process that are highly pure, at a lower cost and in larger amounts. (par. [0026]). The particles are made by an electrolysis process (par. [0027]) and the metal may include iron (par. [0045] and [0081]). The diameter of the particles is generally in the range of 400nm or less. (par. [0031]).
It would have been obvious to one of ordinary skill in the art to use electrolytic iron particles made by the process disclosed in Inazawa et al.
One of ordinary skill in the art would have found it obvious to use electrolytic iron powders as disclosed in Inazawa et al. in view of the advantages of the process of making discussed in Inazawa et al. regarding the ability to make fine particles (cost, speed and purity).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Roxby (Why an iron fish can make you stronger, BBC News, 17 May 2015, cited in the IDS filed on 03/12/2019) in view of Swain et al. (Eletrolytic iron or ferrous sulfate increase body iron in women with moderate to low iron stores Food Reviews International. Vol. 24, 2008, Abstract), further in view of Grady et al. (U.S. Pat. No. 6,287,513).
Roxby and Swain et al. are relied upon as described in the rejection of claim 1, above.
Roxby et al. does not specifically teach that the implement contains ferrite having particle diameters of 30 to 60 microns.
Grady et al. teaches a method of shaping powder metal particles involving providing a powdered metal source, heating the metal source to a die and punch the die to form a shaped part. (Abstract). Grady et al. teaches that the size of the metal powders is int eh range of 10 to 250 microns (col. 5, lines 24-30) and including ferrites between 5 to 500 microns. (col. 6, lines 45-65).
It would have been obvious to one of ordinary skill in the art to make the implement from ferrite particles having diameters as suggested by Grady et al.
One of ordinary skill in the art would have found it obvious to use ferrite particles having diameters disclosed in Grady et al. as the reference suggests that using particles in mold heating process involving dies results is high density powdered metal particles which decreases the internal friction and stresses caused by compaction. (col. 1, lines 10-14, col. 2, lines 5-19).

Claims 7 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Roxby (Why an iron fish can make you stronger, BBC News, 17 May 2015, cited in the IDS filed on 03/12/2019) in view of Swain et al. (Eletrolytic iron or ferrous sulfate increase body iron in women with moderate to low iron stores Food Reviews International. Vol. 24, 2008, Abstract), further in view of Charles et al. (Iron content of Cambodian foods when prepared in cooking pots containing an iron ingot, Tropical Medicine and International Health, Vol. 16, No. 12, pp, 1518-1524, Dec. 2011).
Roxby and Swain et al. are relied upon as described in the rejection of claim 1, above.
Roxby et al. does not specifically teach the pH of the pot.
Charles et al. teaches foods from Cambodia containing an iron fish therein to supplement the iron intake. (Abstract, Fig. 1). Charles et al. teaches that the pH heavily influences the iron release into the pot. (pages 1520, bottom right col. – page 1521, top left col.). Charles et al. teaches that pH ranges from 4.58-7.06 (Table 2) are obtained depending on the type of meal made and that distilled water with lemon juice having a pH of 3.20 had the most iron content from the ingot. (page 1523, bottom left col.).
It would have been obvious to one of ordinary skill in the art to adjust the pH of the cooking pot to be in the range disclosed in Charles et al.
One of ordinary skill in the art would have found it obvious to adjust the pH using lemon juice in order to improve the amount of bioavailable iron in the food cooked in the pot, as discussed in Charles et al.

Claims 1 and 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Charles et al. (Iron content of Cambodian foods when prepared in cooking pots containing an iron ingot, Tropical Medicine and International Health, Vol. 16, No. 12, pp, 1518-1524, Dec. 2011) in view of Swain et al. (Eletrolytic iron or ferrous sulfate increase body iron in women with moderate to low iron stores Food Reviews International. Vol. 24, 2008, Abstract).
Regarding claims 1 and 7-10, Charles et al. teaches foods from Cambodia containing an iron fish therein to supplement the iron intake. (Abstract, Fig. 1). Charles et al. teaches that the pH heavily influences the iron release into the pot. (pages 1520, bottom right col. – page 1521, top left col.). Charles et al. teaches that pH ranges from 4.58-7.06 (Table 2) are obtained depending on the type of meal made and that distilled water with lemon juice having a pH of 3.20 had the most iron content from the ingot. (page 1523, bottom left col.).
Charles does not teach that the iron in the implement, designed to release iron into the cooking pot, comprises electrolytic iron powder.
Swain et al. teaches that electrolytic iron is an effective additive for iron supplementation and food fortification throughout the word due to its high bioavailabilty, affected by the overall shape, size, density and surface area of the particles. (page 620, Introduction).
It would have been obvious to one of ordinary skill in the art to use electrolytic iron as the iron material in the iron shaped fish discussed in Charles et al.
One of ordinary skill in the art would have found it obvious to use electrolytic iron due to the fact that it is highly bioavailable which would be beneficial from the standpoint of solving the problem iron deficiency by improving the absorption of iron.
Regarding claim 6, the cooking implement discussed in Charles et al. would be reusable.

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Charles et al. (Iron content of Cambodian foods when prepared in cooking pots containing an iron ingot, Tropical Medicine and International Health, Vol. 16, No. 12, pp, 1518-1524, Dec. 2011) in view of Swain et al. (Eletrolytic iron or ferrous sulfate increase body iron in women with moderate to low iron stores Food Reviews International. Vol. 24, 2008, Abstract), further in view of Inazawa et al. (US App. Pub. No. 2005/0217425)
Charles and Swain et al. are relied upon as described in the rejection of claim 1, above.
Charles et al. does not specifically teach the size of the particles used.
Inazawa et al. teaches a method of making find metallic process that are highly pure, at a lower cost and in larger amounts. (par. [0026]). The particles are made by an electrolysis process (par. [0027]) and the metal may include iron (par. [0045] and [0081]). The diameter of the particles is generally in the range of 400nm or less. (par. [0031]).
It would have been obvious to one of ordinary skill in the art to use electrolytic iron particles made by the process disclosed in Inazawa et al.
One of ordinary skill in the art would have found it obvious to use electrolytic iron powders as disclosed in Inazawa et al. in view of the advantages of the process of making discussed in Inazawa et al. regarding the ability to make fine particles (cost, speed and purity).

Claims 5 are rejected under 35 U.S.C. 103 as being unpatentable over Charles et al. (Iron content of Cambodian foods when prepared in cooking pots containing an iron ingot, Tropical Medicine and International Health, Vol. 16, No. 12, pp, 1518-1524, Dec. 2011) in view of Swain et al. (Eletrolytic iron or ferrous sulfate increase body iron in women with moderate to low iron stores Food Reviews International. Vol. 24, 2008, Abstract), further in view of Grady et al. (U.S. Pat. No. 6,287,513).
Charles and Swain et al. are relied upon as described in the rejection of claim 1, above.
Charles et al. does not specifically teach that the implement contains ferrite having particle diameters of 30 to 60 microns.
Grady et al. teaches a method of shaping powder metal particles involving providing a powdered metal source, heating the metal source to a die and punch the die to form a shaped part. (Abstract). Grady et al. teaches that the size of the metal powders is int eh range of 10 to 250 microns (col. 5, lines 24-30) and including ferrites between 5 to 500 microns. (col. 6, lines 45-65).
It would have been obvious to one of ordinary skill in the art to make the implement from ferrite particles having diameters as suggested by Grady et al.
One of ordinary skill in the art would have found it obvious to use ferrite particles having diameters disclosed in Grady et al. as the reference suggests that using particles in mold heating process involving dies results is high density powdered metal particles which decreases the internal friction and stresses caused by compaction. (col. 1, lines 10-14, col. 2, lines 5-19).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRE F FERRE whose telephone number is (571)270-5763. The examiner can normally be reached M and F: 7:30 to 3:30, Tues-Thurs: 8:30 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 5712721490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDRE F FERRE/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        07/02/2022